Citation Nr: 1332918	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  09-23 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected gastroesophageal reflux disease (GERD) prior to April 12, 2009.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected GERD from April 12, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to August 2006.

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California and Seattle, Washington.  Jurisdiction of this matter has since been transferred to the RO in Oakland, California.

Service connection for GERD was granted by the RO in San Diego, California in a March 2009 rating decision and a noncompensable evaluation was assigned, effective July 30, 2008.  In a September 2009 rating decision, the Seattle RO increased the evaluation to a 10 percent disability rating, effective April 12, 2009.  The Board notes that since the increase to 10 percent did not constitute a full grant of the benefits sought, the issue of entitlement to an initial rating in excess of 10 percent for service-connected GERD since April 12, 2009 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran requested, and was scheduled for a hearing before a Veterans Law Judge at the RO on February 9, 2012.  The Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for an initial compensable evaluation prior to April 12, 2009 and an initial disability rating in excess of 10 percent from April 12, 2009 for service-connected GERD.

The Veteran's last VA examination for his GERD disability took place in September 2009.  In the September 2013 Informal Hearing Presentation, the Veteran's representative argued that the Veteran's current GERD disability was more severe than his current ratings suggested.  

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

In this connection, the Board believes that a medical examination assessing the current severity of the Veteran's GERD disability is necessary to adequately decide these claims. 

Additionally, the Board notes that the most recent VA treatment record in the file is the September 2009 VA examination.  Therefore, it appears that additional records pertaining to the Veteran's diagnosis and treatment for his service connected GERD disability may exist.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who treated the Veteran for GERD since September 2009.  After securing the necessary release, the RO should obtain these records.

2.  Obtain from the Redding, California VA Medical Center (VAMC) all outstanding medical records from September 2009 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The Veteran should then be afforded a for a VA examination to determine the severity of his service-connected GERD.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review. 

The examiner should specifically indicate whether the Veteran's symptoms include persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; and/or vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work. 

All necessary testing should be completed and any opinions rendered should be accompanied by rationale.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


